                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 19-cv-00325-HSG
                                   8     IN RE TOY ASBESTOS LITIGATION                      ORDER DENYING MOTION FOR
                                                                                            LEAVE TO FILE MOTION FOR
                                   9                                                        RECONSIDERATION
                                  10                                                        Re: Dkt. No. 205
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On April 29, 2019, the Court granted Defendant National Automotive Parts Association’s

                                  14   (“NAPA”) motion to dismiss for lack of personal jurisdiction. See Dkt. No. 181. The Court relied

                                  15   on the uncontroverted declaration of a NAPA executive, who averred that NAPA did not

                                  16   manufacture, sell, or distribute any products, which led the Court to conclude that there was no

                                  17   basis for it to exercise personal jurisdiction over NAPA. See id. at 5.

                                  18          Plaintiffs moved for leave to file a motion for reconsideration, contending that they were

                                  19   “unaware that the Court intended to rely on” NAPA’s declaration and that they “are in possession

                                  20   of evidence to contradict NAPA’s contentions.” See Dkt. No. 205 at 3.

                                  21          NAPA opposed the motion for leave, arguing that Plaintiffs had not acted with reasonable

                                  22   diligence and that there were not any new material facts or a change in the law. See Dkt. No. 230.

                                  23   The Court agrees.

                                  24           Under Civil Local Rule 7-9, a party moving for leave to file a motion for reconsideration

                                  25   must show reasonable diligence in bringing the motion and
                                                     [t]hat at the time of the motion for leave, a material difference in fact
                                  26                 or law exists from that which was presented to the Court before entry
                                                     of the interlocutory order for which reconsideration is sought. The
                                  27                 party also must show that in the exercise of reasonable diligence the
                                                     party applying for reconsideration did not know such fact or law at
                                  28                 the time of the interlocutory order[.]
                                   1   Civ. L.R. 7-9(b).

                                   2          Plaintiffs contend that there is a material difference in fact, because they possess evidence

                                   3   to contradict NAPA’s declaration and “[e]ntire trials have been had” on the question of whether

                                   4   “NAPA manufactured and distributed asbestos-containing automotive parts throughout the United

                                   5   States.” See Dkt. No. 205 at 3. But Plaintiffs do not provide any explanation for why they did not

                                   6   present this evidence in their opposition to NAPA’s motion to dismiss, other than to say they were

                                   7   “unaware” that the Court would rely on NAPA’s submitted evidence. This purported lack of

                                   8   awareness cannot constitute reasonable diligence, considering that Plaintiffs seemingly possessed

                                   9   this evidence when responding to the motion to dismiss and that the law is clear that the court does

                                  10   not “assume the truth of allegations in a pleading which are contradicted by affidavit,” see

                                  11   CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1073 (9th Cir. 2011). Moreover, even

                                  12   in their motion for leave, Plaintiffs do not actually submit any of the evidence they claim to
Northern District of California
 United States District Court




                                  13   possess or provide citations to the “trials” they reference.

                                  14          Accordingly, because Plaintiffs have failed to demonstrate a material difference in fact or

                                  15   law, or that they exercised reasonable diligence in not knowing the applicable law, the Court

                                  16   DENIES the motion for leave.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 5/28/2019

                                  19                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
